Exhibit 99.1 1245 “Q” Street Lincoln, NE68508 Phone:402-475-2525 Fax:402-475-9061 Contact: Kevin R. Karas Chief Financial Officer 402-475-2525 NATIONAL RESEARCH CORPORATION ANNOUNCES THIRD QUARTER 2012 RESULTS Organic Growth Drives Solid Top Line and Bottom Line Performance LINCOLN, Nebraska (November 6, 2012) — National Research Corporation (NASDAQ:NRCI) today announced results for the third quarter 2012. · Net new sales of $4.7 million · Revenue up 15% to $21.4 million · Operating income of $5.6 million, up 35% · Net income up 35% to $3.6 million · Diluted earnings per share of $0.51, up 31% Commenting on the company’s quarterly performance, Michael D. Hays, chief executive officer of National Research Corporation, said, “I’m pleased to report that expanded relationships with current clients, equally matched by signing new clients in the third quarter, continues the all-organic top-line growth trend we have been experiencing from the beginning of the year.” Revenue for the quarter ended September 30, 2012, was $21.4 million, compared to $18.5 million for the same quarter in 2011.Net income for the quarter ended September 30, 2012, was $3.6 million, or $0.53 per basic share and $0.51 per diluted share, compared to $2.6 million for the second quarter 2011, or $0.40 per basic share and $0.39 per diluted share. Kevin Karas, chief financial officer of National Research Corporation, said, “Thirty-five percent growth in net income on 15% revenue growth in the quarter, clearly illustrates the attractiveness of the company’s business model.Our total contract value, which was $91.7 million as of September 30, 2012, continues to build and additional opportunities for leverage are being realized.” NRCI Announces Third Quarter 2012 Results Page 2 November 6, 2012 In closing, the company’s Board of Directors announced it has declared a regular quarterly dividend of twenty-six cents ($0.26) per share and a special one-time dividend of one dollar and fifty cents ($1.50) per share both payable Tuesday, December 18, 2012, to shareholders of record as of the close of business on Friday, November 16, 2012. A listen-only simulcast of National Research Corporation’s 2012 third quarter conference call will be available online at www.earnings.com on November 7, 2012, beginning at 11:00 a.m. Eastern time.The online replay will follow approximately one hour later and continue for 30 days. For more than 31 years, National Research Corporation has been at the forefront of patient-centered care, helping healthcare providers measure and improve quality and services through analytics that offer a rich understanding of customers’ experiences, preferences, risks and behaviors across the healthcare continuum. This press release includes “forward-looking” statements related to the Company that can generally be identified as describing the Company’s future plans, objectives or goals.Such forward-looking statements are subject to risks and uncertainties that could cause actual results or outcomes to differ materially from those currently anticipated.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.For further information about the factors that could affect the Company’s future results, please see the Company’s filings with the Securities and Exchange Commission. -END- NRCI Announces Third Quarter 2012 Results Page 3 November 6, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Operating expenses: Direct $ Selling, general and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense), net: Interest income 8 4 20 8 Interest expense ) Other, net ) 74 ) 55 Total other expense, net ) Income before income taxes Provision for income taxes Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted average shares outstanding: Basic Diluted -END- NRCI Announces Third Quarter 2012 Results Page 4 November 6, 2012 NATIONAL RESEARCH CORPORATION Unaudited Condensed Consolidated Balance Sheets (Dollars in thousands) Sep. 30, Dec. 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Income taxes receivable 90 Other current assets Total current assets Net property and equipment Goodwill Other, net Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Accrued compensation Income taxes payable Notes payable Total current liabilities Non-current liabilities Total Liabilities Shareholders’ Equity: Common stock, $0.001 par value; 20,000,000 shares authorized; issued 8,278,491in 2012 and 8,117,849 in 2011; outstanding 6,824,355in 2012 and 6,724,280 in 2011 8 8 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ -END-
